UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6838



SAL BART SIRACUSA,

                                             Petitioner - Appellant,

          versus


R. C. LEE,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Chief District Judge. (CA-02-167-5)


Submitted:   July 21, 2004                 Decided:   August 16, 2004


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sal Bart Siracusa, Appellant Pro Se. Sandra Wallace Smith, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Sal Bart Siracusa has filed a motion for a certificate of

appealability to appeal the district court’s denial of his 28

U.S.C. § 2254 (2000) petition. A certificate of appealability will

not issue for claims addressed by a district court absent “a

substantial showing of the denial of a constitutional right.”               28

U.S.C. § 2253(c)(2) (2000).      A prisoner satisfies this standard by

demonstrating     that   reasonable   jurists       would   find    that   his

constitutional    claims   are   debatable    and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude   that   Siracusa   has   not     made   the   requisite    showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     DISMISSED




                                   - 2 -